                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

MICHAEL E. MCGLOTHIN,                      : Case No. 3:18-cv-52
                                           :
        Plaintiff,                         : District Judge Thomas M. Rose
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       This case is before the Court upon Plaintiff’s Motion for an Award of Attorney

Fees and Costs Pursuant to the Equal Access to Justice Act, (EAJA) 28 U.S.C. §2412.

(Doc. #18). The Commissioner has neither responded to nor opposed this Motion.

       Plaintiff seeks an award of attorney fees under the EAJA in the amount of

$6,814.08. In the absence of opposition by the Commissioner, Plaintiff’s Motion and

supporting documents establish that he is entitled to an award of attorney fees under the

EAJA in the total amount he seeks. The attorney fees awarded under the EAJA belong to

Plaintiff and are subject to administrative “offset if [he] has outstanding federal debts.”

Astrue v. Ratliff, 560 U.S. 586, 594 (2010).

                        IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Motion for an Award of Attorney Fees and Costs
              Pursuant to the Equal Access to Justice Act (Doc. #18) is
              GRANTED;
      2.    The Commissioner shall pay Plaintiff’s attorney fees under the
            EAJA in the total amount of $6,814.08;

      3.    The Commissioner shall verify, within thirty days of this
            Decision and Entry, whether or not Plaintiff owes a pre-
            existing debt to the United States subject to offset. If no such
            pre-existing debt exists, Defendant shall pay the EAJA award
            directly to Plaintiff=s counsel; and

      4.    The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

September 10, 2019                                            *s/Thomas M. Rose
                                                          Thomas M. Rose
                                                          United States District Judge




                                           2
